Filed 5/7/14 P. v. Galaz CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F066940
         Plaintiff and Respondent,
                                                                            (Super. Ct. Nos. VHC275741,
                   v.                                                             VCF019857-94)

STANLEY GALAZ,
                                                                                         OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Kathryn T.
Montejano, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Franson, Acting P.J., Peña, J. and LaPorte, J.†
†     Judge of the Superior Court of Kings County, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
       Appellant, Stanley Galaz, appeals following the court’s implicit denial of his
motion to modify his three strikes sentence. Following independent review of the record
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On October 19, 1994, Galaz was convicted by a jury of first degree burglary (Pen.
Code, § 459, subd. (a)).1 In a separate proceeding the court found true two prior prison
term enhancements (§ 667.5, subd. (b)) and allegations that Galaz had two prior
convictions within the meaning of the three strikes law (§ 667, subds. (b)-(i)).
       On November 16, 1994, the court sentenced Galaz to an indeterminate term of 27
years to life, 25 years to life on his burglary conviction and 2 one-year prior prison term
enhancements.
       On November 21, 2012, Galaz filed a petition for a writ of habeas corpus
requesting a modification of sentence pursuant to section 1170.126.
       On February 21, 2013, the court implicitly denied the petition when it took the
matter off calendar after the prosecutor advised the court that Galaz did not qualify to be
resentenced pursuant to section 1170.126 because he had been convicted of a serious
felony, residential burglary. (See § 1170.126, subd. (e)(1).)
       On March 22, 2013, Galaz filed an appeal in this matter.
       Galaz’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (Wende, supra, 25 Cal.3d 436.) Galaz has not responded to this court’s invitation
to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.




1      All further statutory references are to the Penal Code.


                                              2
                            DISPOSITION
The judgment is affirmed.




                                 3